DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claims 1-16 are pending.
Claims 1 and 10 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 01/07/2022.
 
Response to Arguments
Applicant’s arguments in pages 1-2 regarding the limitations “an antenna that is dedicated to and configured for allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at athe Earth’s surface out of the wellbore” with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
figure 1 and figures 2a-2c fail to have proper labels for all the rectangular boxes 12, 14-17 and 22 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US2006/0290529A1) in view of Wang et al. (US2014/0368350A1) hereafter Wang, and further in view of Bartel (US2001/0029780A1).
Regarding claim 1, Flanagan discloses a downhole measurement tool assembly (fig 1:8) for measuring at least one quantity in a wellbore, wherein the downhole measurement tool assembly comprises:
a pressure housing (fig 1:8, par[0014]: since the probe 8 and sensor electronics 26 are located in separate sealed pressure housings, a bi-directional transfer of data between the probe and sensor electronics without the use of wires);
at least one sensor (fig 1:26; fig 2A:32; par[0037]: The sensor 32 will collect data such as resistivity of the formation fluids. The sensor 32 may also collect information on the gamma ray counts of the formation, the pressure of the well bore, and other properties as well understood by those of ordinary skill in the art) mounted in the downhole measurement tool assembly for measuring the at least one quantity in the wellbore (par[0037]: The sensor 32 is physically located within the drill collar.  The sensor 32 may include a circuit means for collecting an analog signal and generating a record.  The data collected by the sensor 32 is transmitted to the collar sensor electronics 34, and wherein the collar sensor electronics 34 includes a processor for receiving a reading generated by the sensor, processing the data signals from the sensor 32, and generating a digital output),
wherein the downhole measurement tool assembly further comprises:
a memory (fig 1:24; fig 2B:56; par[0034], [0043], [0045]) coupled to the at least one sensor for storing values of the at least one quantity to obtain stored measurement data for later read-out (par[0034]: The probe electronics 24 allow for the processing, storage and bidirectional transmission of data with the first modem electronics module 12. The probe electronics module 56, which may include a processor for storing and processing the data can then send the data to a control unit 58);
an antenna (fig 10:122; par[0039], [0044], [0047]) that is dedicated to and configured for allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system (fig 2B:48,50,56,58; par[0043]: wherein the antenna 50, modem 48, processor 56 and the control unit 58 are technically equivalent to read-out system. The probe electronics module 56, which may include a processor for storing and processing the data can then send the data to a control unit 58.  The control unit 58 may be located at the surface. The control unit 58 may communicate with the probe electronics module 56 via a hard wire (such as an electric line cable) or may transmit pressure pulses via MWD or LD techniques, as previously described) while both the external read-out system and the downhole measurement tool assembly reside at a surface out of the wellbore (fig 3A:58, fig 3B:102; par[0048]), wherein the antenna is mounted at an external side (fig 10:122, par[0040]) of the pressure housing such that it is exposed to (direct) pressure in the wellbore when residing in the wellbore (par[0039]: This view shows the non-metallic coil form 120 disposed about the drill collar 2, as well as the antenna windings 122 disposed on the outer periphery of the drill collar 2);
a transceiver (fig 2A:36, 48, 76; par[0037], [0043]) being located in the pressure housing and being coupled to the antenna for controlling the communication via the antenna (par[0037], [0046]: wherein the modem 36 comprises a transmitter 40 and a receiver 44. The data collected by the sensor 32 is transmitted to the collar sensor electronics 34, and wherein the collar sensor electronics 34 includes a processor for receiving a reading generated by the sensor, processing the data signals from the sensor 32, and generating a digital output. The digital data will then be sent to the modem 36 (sometimes referred to as a transceiver 36)).
Flanagan does not explicitly disclose  the downhole measurement tool assembly wherein a pressure connector provided in an external sidewall of the pressure housing, wherein the antenna is coupled to an internal transceiver via the pressure connector.
Wang discloses the downhole measurement tool assembly wherein a pressure connector provided in an external sidewall of the pressure housing, wherein the antenna is coupled to an internal transceiver via the pressure connector (fig 2:120, par[0019]: electronic driving circuits 114 in the pocket 116 are configured to generate an electrical signal. A metal wire 122 connects the electronic driving circuit 114 and the electrode 110 through a pressure-sealed feed-through connector 120).
One of ordinary skill in the art would be aware of both the Flanagan and the Wang references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole measurement tool assembly of Flanagan to implement the feature of pressure sealing as disclosed by Wang to gain the functionality of providing a consistent seal that is formed around the entire tubing string to help protect the wired communication between the antenna and the transceiver from wear and tear damage during drilling, wear bands that are placed around the downhole measurement tool assembly.
	Flanagan in view of Wang does not explicitly disclose the feature of allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at the Earth’s surface out of the wellbore.
	Bartel discloses the feature of allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at the Earth’s surface out of the wellbore (fig 5:112,130&118, par[0066], [0060]: a radio frequency (RF) antenna 138 preferably attaches to enclosure 136.  This antenna 138, in combination with another antenna and RF link 146 coupled to the surface computer 118 (see FIG. 5), permit RF communication between the data dump device 130 technically equivalent as a part of the downhole assembly and the surface computer 118 technically equivalent to the read-out system.  Therefore, the data dump device 130 and the surface computer 118 could communicate while the data dump device is coupled to the logging device. The radio frequency link is used for either relaying data extracting from the logging device. FIG. 3 also shows surface computer connector 134. As the name implies, it is through this connector 134 that the electronic components of the dump probe 130 couple to a surface computer such that data downloaded from a LWD tool to the dump probe 130 can be furthered transferred from the memory of the data dump probe to the surface computer 118).
One of ordinary skill in the art would be aware of the Flanagan, Wang and Bartel references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole measurement tool assembly of Flanagan to implement the feature of extracting data as disclosed by Bartel to gain the functionality of providing a method and device that at the Earth’s surface eliminates the need for a download cable, and in the case of multiple logging devices, multiple download cables, and which further addresses the safety issues generally associated with downloading data the Earth’s surface from logging devices on a drilling rig or drilling platform.

Regarding claim 2, Flanagan in view of Wang and Bartel discloses the downhole measurement tool assembly according to claim 1, wherein the antenna is provided within a recess in the pressure housing (Flanagan fig 1:22, par[0034]: The drill collar antenna 20 is located in a pocket 22 on the inside diameter portion of the drill collar 2. This pocket 22 is filled with a non-conducting material that covers the drill collar antenna 20 and protects it from the drilling fluid flowing through the inside of the drill collar 2).

Regarding claim 3, Flanagan in view of Wang and Bartel discloses the downhole measurement tool assembly according to claim 2, wherein the antenna is encapsulated in an encapsulation material within the recess (Flanagan fig 1:22, par[0034]: The drill collar antenna 20 is located in a pocket 22 on the inside diameter portion of the drill collar 2. This pocket 22 is filled with a non-conducting material that covers the drill collar antenna 20 and protects it from the drilling fluid flowing through the inside of the drill collar 2).

Regarding claim 4, Flanagan in view of Wang and Bartel discloses the downhole measurement tool assembly according to claim 1, wherein the antenna is provided on an external surface of the pressure housing (Flanagan fig 10:122, par[0040]) of the pressure housing such that it is exposed to (direct) pressure in the wellbore when residing in the wellbore (par[0039]: This view shows the non-metallic coil form 120 disposed about the drill collar 2, as well as the antenna windings 122 disposed on the outer periphery of the drill collar 2).

Regarding claim 5, Flanagan in view of Wang and Bartel discloses the downhole measurement tool assembly according to claim 4, wherein the antenna has been mounted to the pressure housing by techniques selected from the group consisting of: mechanical fastening, chemical bonding, pressure bonding, and interference fastening (Wang par[0022]: FIGS. 5A-B illustrate an embodiment of the sensor having electrodes 110 secured to the tool body 102 with bolts 126 or any other type of mechanical fasteners).
33
Regarding claim 6, Flanagan in view of Wang and Bartel discloses the downhole measurement tool assembly according to claim 4, wherein the antenna is covered by a cover layer (Flanagan fig 10:124, par[0039]: As seen in FIG. 10, the non-metallic shield 124 covers and shields the antenna windings 122).

Regarding claim 10, Flanagan discloses a downhole measurement tool system comprising:
a downhole measurement tool assembly (fig 1:8) for measuring at least one quantity in a wellbore (par[0033], [0034], [0037]: The sensor electronics 26 collects information received from the various types of down hole sensors available such as resistivity, gamma ray, pressure, etc., and the sensor electronics 26 further allows for the bidirectional transmission of this data with the second modem electronics module 18), wherein the downhole measurement tool assembly comprising:
a pressure housing (fig 1:8, par[0014]: since the probe 8 and sensor electronics 26 are located in separate sealed pressure housings, a bi-directional transfer of data between the probe and sensor electronics without the use of wires);
at least one sensor (fig 1:26; fig 2A:32; par[0037]: The sensor 32 will collect data such as resistivity of the formation fluids. The sensor 32 may also collect information on the gamma ray counts of the formation, the pressure of the well bore, and other properties as well understood by those of ordinary skill in the art) mounted in the downhole measurement tool assembly for measuring the at least one quantity in the wellbore (par[0037]: The sensor 32 is physically located within the drill collar.  The sensor 32 may include a circuit means for collecting an analog signal and generating a record.  The data collected by the sensor 32 is transmitted to the collar sensor electronics 34, and wherein the collar sensor electronics 34 includes a processor for receiving a reading generated by the sensor, processing the data signals from the sensor 32, and generating a digital output),
wherein the downhole measurement tool assembly further comprises:
a memory (fig 1:24; fig 2B:56; par[0034], [0043], [0045]) coupled to the at least one sensor for storing values of the at least one quantity to obtain stored measurement data for later read-out (par[0034]: The probe electronics 24 allow for the processing, storage and bidirectional transmission of data with the first modem electronics module 12. The probe electronics module 56, which may include a processor for storing and processing the data can then send the data to a control unit 58);
an antenna (fig 10:122; par[0039], [0044], [0047]) that is dedicated to and configured for allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system (fig 2B:48,50,56,58; par[0043]: wherein the antenna 50, modem 48, processor 56 and the control unit 58 are technically equivalent to read-out system. The probe electronics module 56, which may include a processor for storing and processing the data can then send the data to a control unit 58.  The control unit 58 may be located at the surface. The control unit 58 may communicate with the probe electronics module 56 via a hard wire (such as an electric line cable) or may transmit pressure pulses via MWD or LD techniques, as previously described) while both the external read-out system and the downhole measurement tool assembly reside at a surface out of the wellbore (fig 3A:58, fig 3B:102; par[0048]), wherein the antenna is mounted at an external side (fig 10:122, par[0040]) of the pressure housing such that it is exposed to (direct) pressure in the wellbore when residing in the wellbore (par[0039]: This view shows the non-metallic coil form 120 disposed about the drill collar 2, as well as the antenna windings 122 disposed on the outer periphery of the drill collar 2);
a transceiver (fig 2A:36, 48, 76; par[0037], [0043]) being located in the pressure housing and being coupled to the antenna for controlling the communication via the antenna (par[0037], [0046]: wherein the modem 36 comprises a transmitter 40 and a receiver 44. The data collected by the sensor 32 is transmitted to the collar sensor electronics 34, and wherein the collar sensor electronics 34 includes a processor for receiving a reading generated by the sensor, processing the data signals from the sensor 32, and generating a digital output. The digital data will then be sent to the modem 36 (sometimes referred to as a transceiver 36)); and
the external read-out system, wherein the external read-out system comprises a further antenna (fig 2B:50, par[0043]: The antenna 50 will receive the electromagnetic wave generated from the antenna 42 (seen in FIG. 2A) and wherein antenna 50 is a radio frequency transducer similar in construction to antenna 42) and a further transceiver coupled to the further antenna for controlling the communication via the further antenna (fig 2B:48, par[0043]: The modem means 48 includes receiver amplifier 52 which receives the signal from the antenna 50 and amplifies the analog signal.  The receiver amplifier 52 in turn delivers the signal to a demodulator 54. The demodulated signal would then be transmitted to the bit/frame synchronizer 55 which formats the serial data stream and thereafter the digital data stream is transmitted to the probe electronics module 56).
Flanagan does not explicitly disclose  the downhole measurement tool assembly wherein a pressure connector provided in an external sidewall of the pressure housing, wherein the antenna is coupled to the internal transceiver via the pressure connector.
Wang discloses the downhole measurement tool assembly wherein a pressure connector provided in an external sidewall of the pressure housing, wherein the antenna is coupled to the internal transceiver via the pressure connector (fig 2:120, par[0019]: electronic driving circuits 114 in the pocket 116 are configured to generate an electrical signal. A metal wire 122 connects the electronic driving circuit 114 and the electrode 110 through a pressure-sealed feed-through connector 120).
One of ordinary skill in the art would be aware of both the Flanagan and the Wang references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole measurement tool assembly of Flanagan to implement the feature of pressure sealing as disclosed by Wang to gain the functionality of providing a consistent seal that is formed around the entire tubing string to help protect the wired communication between the antenna and the transceiver from wear and tear damage during drilling, wear bands that are placed around the downhole measurement tool assembly.
Flanagan in view of Wang does not explicitly disclose the feature of allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at the Earth’s surface out of the wellbore.
	Bartel discloses the feature of allowing wireless communication of the stored measurement data between the downhole measurement tool assembly and an external read-out system while both the external read-out system and the downhole measurement tool assembly reside at the Earth’s surface out of the wellbore (fig 5:112,130&118, par[0066], [0060]: a radio frequency (RF) antenna 138 preferably attaches to enclosure 136.  This antenna 138, in combination with another antenna and RF link 146 coupled to the surface computer 118 (see FIG. 5), permit RF communication between the data dump device 130 technically equivalent as a part of the downhole assembly and the surface computer 118 technically equivalent to the read-out system.  Therefore, the data dump device 130 and the surface computer 118 could communicate while the data dump device is coupled to the logging device. The radio frequency link is used for either relaying data extracting from the logging device. FIG. 3 also shows surface computer connector 134. As the name implies, it is through this connector 134 that the electronic components of the dump probe 130 couple to a surface computer such that data downloaded from a LWD tool to the dump probe 130 can be furthered transferred from the memory of the data dump probe to the surface computer 118).
One of ordinary skill in the art would be aware of the Flanagan, Wang and Bartel references since all pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole measurement tool assembly of Flanagan to implement the feature of extracting data as disclosed by Bartel to gain the functionality of providing a method and device that at the Earth’s surface eliminates the need for a download cable, and in the case of multiple logging devices, multiple download cables, and which further addresses the safety issues generally associated with downloading data the Earth’s surface from logging devices on a drilling rig or drilling platform.

Regarding claim 12, Flanagan in view of Wang and Bartel discloses the downhole measurement tool system according to claim 10, wherein the external read-out system forms part of surface equipment (Flanagan fig 2B:58, par[0043]: The probe electronics module 56, which may include a processor for storing and processing the data can then send the data to a control unit 58. The control unit 58 may be located at the surface) and (Bartel fig 5:118, par[0066]: FIG. 3, a radio frequency (RF) antenna 138 preferably attaches to enclosure 136.  This antenna 138, in combination with another antenna and RF link 146 coupled to the surface computer 118 (see FIG. 5), permit RF communication between the data dump device 130 and the surface computer 118).

Regarding claim 14, Flanagan in view of Wang and Bartel discloses the downhole measurement tool assembly according to claim 5, wherein the antenna is covered by a cover layer (Flanagan fig 10:124, par[0039]: As seen in FIG. 10, the non-metallic shield 124 covers and shields the antenna windings 122).

Regarding claim 16, Flanagan in view of Wang and Bartel discloses the downhole measurement tool system wherein the surface equipment is selected from the group consisting of: computer, laptop, mobile device and tablet (Bartel fig 5:118, par[0066]: FIG. 3, a radio frequency (RF) antenna 138 preferably attaches to enclosure 136.  This antenna 138, in combination with another antenna and RF link 146 coupled to the surface computer 118 (see FIG. 5), permit RF communication between the data dump device 130 and the surface computer 118).

2.	Claims 7-9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan in view of Wang and Bartel, and further in view of Ellison et al. (US2005/0230110A1) hereafter Ellison.
Regarding claim 7, Flanagan in view of Wang and Bartel does not explicitly disclose the downhole measurement tool assembly wherein the downhole measurement tool assembly further comprises at least one more antenna that is dedicated to and configured for allowing communication of measurement data between the downhole measurement tool assembly and the external read-out system.
Ellison discloses the downhole measurement tool assembly wherein the downhole measurement tool assembly further comprises at least one more antenna that is dedicated to and configured for allowing communication of measurement data between the downhole measurement tool assembly and the external read-out system (fig 5A&5C, par[0085], [0088]: Disposed within the recess 20 beneath the cap ring 22, as shown in FIG. 1C, is an RFIDT device 28 which includes a tag 24 and an antenna 26. FIG. 5C shows an embodiment of an oilfield equipment identifying apparatus 100a according to the present invention which includes a plurality of the identifier assemblies 112 and/or RFIDT's 109 which are mounted on respective pieces 114 of pipe or oilfield equipment as described above. The oilfield equipment identifying apparatus includes a reader 152, which communicates with the central computer 132 ).
One of ordinary skill in the art would be aware of the Flanagan, Wang, Bartel and Ellison references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole measurement tool assembly of Flanagan to implement the extra antennas feature as disclosed by Wang to gain the functionality of wirelessly exchanging the maximum of data within a predetermined period with well logging tools and external devices by collecting data that can be associated with any aspect of the drilling or production operations and the physical, chemical and structural properties of penetrated geological formations.

Regarding claim 8, Flanagan in view of Wang, Bartel and Ellison discloses the downhole measurement tool assembly according to claim 7, wherein the antenna and the at least one more antenna are distributed around the circumference of the downhole measurement tool assembly (Ellison fig 25-26, fig 29A:720; par[0085], [0130], [0132]: The RFIDT's 112a and 112b may be affixed exteriorly (see e.g., FIGS. 25, 26) to either piece 114 of oilfield equipment.  Each of the identifier assemblies 112 and RFIDT's like 109a, 109b are capable of transmitting a unique identification code for each piece of pipe or oilfield equipment. As shown in FIG. 29, the three RFIDT's 720 are emplaced on the layer 723 and, optionally, the identification tag or tags 724).

Regarding claim 9, Flanagan in view of Wang, Bartel and Ellison discloses the downhole measurement tool assembly wherein the antenna and the at least one more antenna are distributed over the length of the downhole measurement tool assembly (Ellison fig 5A:112a-122b, par[0085]: FIGS. 5A, 5C and 5D show an oilfield equipment identifying apparatus 100 according to the present invention for use with pipe or equipment as in FIG. 5B with two (or more) RFIDT's on respective pieces 114 of oilfield equipment.  The RFIDT's may be any disclosed or referred to herein and those not mounted in a recess according to the present invention may be as disclosed in U.S.  Pat.  No. 6,480,811 B2 indicated by the reference numerals 112a and 112b on pieces of equipment 114a and 114b with RFIDT's in recesses according to the present invention shown schematically and indicated by reference numerals 109a, 109b; and/or one or more RFIDT's may be affixed exteriorly (see e.g., FIGS. 25, 26) to either piece 114 of oilfield equipment.).

Regarding claim 11, Flanagan in view of Wang and Bartel does not explicitly disclose the downhole measurement tool system wherein the external read-out system is further coupled to surface equipment.
Ellison discloses the downhole measurement tool system wherein the external read-out system is further coupled to surface equipment (fig 4A:88, par[0081] and fig 5A:132, par[0087]: Antennas are coupled to reader 87 by any suitable wiring configuration, or alternatively, the two elements may communicate using any other appropriate wireless apparatus and protocol.  The reader 87 is coupled to a control system which in one aspect is a computer (or computers) 88 which may include a monitor display and/or printing capabilities for the user. Computer 88 may be optionally coupled to a handheld reader 89 to be used on the rig or remote therefrom.  Computer 88 may also be connected to a manual keyboard 89a or similar input device permitting user entry into computer 88 of items such as drill pipe identity, drill string serial numbers, physical information).
One of ordinary skill in the art would be aware of the Flanagan, Wang, Bartel and Ellison references since both pertain to the field of downhole communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole measurement tool assembly of Flanagan to implement the extra antennas feature as disclosed by Wang to gain the functionality of wirelessly exchanging the maximum of data within a predetermined period with well logging tools and external devices by collecting data that can be associated with any aspect of the drilling or production operations and the physical, chemical and structural properties of penetrated geological formations.

Regarding claim 13, Flanagan in view Wang, Bartel and Ellison discloses the downhole measurement tool system according to claim 11, wherein the surface equipment is selected from the group consisting of: computer, laptop, mobile device and tablet (Ellison fig 4A:88, par[0081] and fig 5A:132, par[0087]: Antennas are coupled to reader 87 by any suitable wiring configuration, or alternatively, the two elements may communicate using any other appropriate wireless apparatus and protocol.  The reader 87 is coupled to a control system which in one aspect is a computer (or computers) 88 which may include a monitor display and/or printing capabilities for the user. Computer 88 may be optionally coupled to a handheld reader 89 to be used on the rig or remote therefrom.  Computer 88 may also be connected to a manual keyboard 89a or similar input device permitting user entry into computer 88 of items such as drill pipe identity, drill string serial numbers, physical information).

Regarding claim 15, Flanagan in view of Wang, Bartel and Ellison discloses the downhole measurement tool assembly according to claim 8, wherein the antenna and the at least one more antenna are distributed over the length of the downhole measurement tool assembly (Ellison fig 5A:112a-122b, par[0085]: FIGS. 5A, 5C and 5D show an oilfield equipment identifying apparatus 100 according to the present invention for use with pipe or equipment as in FIG. 5B with two (or more) RFIDT's on respective pieces 114 of oilfield equipment.  The RFIDT's may be any disclosed or referred to herein and those not mounted in a recess according to the present invention may be as disclosed in U.S.  Pat.  No. 6,480,811 B2 indicated by the reference numerals 112a and 112b on pieces of equipment 114a and 114b with RFIDT's in recesses according to the present invention shown schematically and indicated by reference numerals 109a, 109b; and/or one or more RFIDT's may be affixed exteriorly (see e.g., FIGS. 25, 26) to either piece 114 of oilfield equipment.).

Conclusion
US2008/0068209A1 to Sugiyama discloses a system and method is disclosed for utilizing a radio frequency communication system to wirelessly exchange data with well logging tools and external devices. A logging tool component is operably fitted with an extension antenna which travels through the thick casing of the logging tool. The extension antenna enables data exchange, for example, between radio frequency identification tags inside the logging tool and devices outside of the logging tool.
Patent US7230542B2 to Smits discloses a more efficient way to transfer data to or from a logging tool during a drilling process. A memory module is provided for rapid insertion and retrieval from a logging while drilling tool between drilling runs. The memory module records and stores data collected during the drilling 
process.  A process of the invention includes removing the memory module from the tool; loading a new memory module into the tool that contains the desired tool parameters for the next run. The retrieved memory module is then connected to an independent surface system to download the stored data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685